DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1 have been amended, Claim(s) 3-4 have been canceled, no new claims have been added, Claim(s) 1-2 is/are pending in the application and have been presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
Summary
Office Action Summary 
Amendments to the claim raise issues under 35 USC 112(b), see rejection below.
The Examiner has included recommendations for amending the claims to overcome both the 112(b) rejections and 103 rejections.
The Examiner has indicated allowable subject matter in light of the proposed Examiner’s amendments, see explanation below.
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot and do not apply to the current rejection.

Claim Interpretation
Claim 1-2 recites, “alternative moving object”, the Examiner interprets this to mean any type of alternative transportation mode including public transit, bus, train, subway, and/or automobile.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	At claim 1 the Applicant discloses limitations that the Examiner finds to be confusing and not clear based on the grammar and construction of the claim, for these 
	Where the Applicant discloses, “the autonomous driving of the vehicle”, it is not apparent as to what the Applicant means by this limitation, since the claims are directed to dispatching a vehicle having autonomous driving function to a user it would make more sense for the vehicle to be described as an “dispatched autonomous driving vehicle”, therefore the Examiner has interpreted the autonomous driving of the vehicle to be the dispatched autonomous driving vehicle.  
	Further at Claim 1 the Applicant discloses the limitation of, “the first alternative moving object to which the user can transfer at a boarding position which is within a predetermined distance from a position on a route to an end position of the 

PROPOSED EXAMINER’S AMENDMENT
The Examiner has proposed amendments that best define and clarify what the Examiner believes the Applicant considers as the invention, any other interpretation or presentation of the claims would be rejected under 35 USC 112(b) for indefiniteness. The following claim(s) 1-2 drafted by the Examiner are considered to overcome rejections under 35 USC 112(b) and the prior art of record, and are presented to the Applicant for consideration:

 Amended Claims filed 1/27/2021:

Claim 1. (Currently Amended): A vehicle dispatch device configured to dispatch [[a]] an autonomous driving vehicle 
	search for a first alternative moving object when the vehicle cannot continue an autonomous driving to a destination during the autonomous driving of the vehicle on which the user is boarded, the first alternative moving object to which the user can transfer at a boarding position which is within a predetermined distance from a position on a route to an end position of the autonomous driving of the vehicle, within a predetermined time from alighting from the vehicle; and 
	grant a reward to the user when the first alternative moving object does not exist, 
	wherein the reward is a number of points, and 
	wherein the number of points increases as a distance from the end position of the autonomous driving of the vehicle to the destination increases,
	Wherein the processor is further programmed to: 
	search for a second alternative moving object having the autonomous driving function, to which the user can transfer at the boarding position after the predetermined time has elapsed when the first alternative moving object does not exist, and moving object after the predetermined time has elapsed.


3. (Cancelled).
4. (Cancelled).

Proposed Claim Amendments:

Claim 1. A vehicle dispatch device configured to dispatch a vehicle having an autonomous driving function to a user, the device comprising a processor programmed to:
	search for a first alternative moving object when the dispatched autonomous driving vehicle on which the user is boarded cannot continue being within a predetermined distance from the position at which the dispatched autonomous driving vehicle cannot continue the user alighting from the dispatched autonomous driving vehicle; 
	and grant a reward to the user when the first alternative moving object does not exist,

	wherein the number of points increases as a distance from the end position of the dispatched autonomous driving 
	search for a second alternative moving object having the autonomous driving function, to which the user can transfer 

Claim 2. The vehicle dispatch device according to claim 1, wherein the processor is further programmed to select the first alternative moving object having the shortest transfer time based on the search

Allowable Subject Matter
Claim(s) 1-2 are indicated as allowable over the prior art in light of the interpretation and proposed amendments proposed by the Examiner. The amendments indicate rewarding a user a second time for boarding a second moving object after a predetermined time has elapsed which is not disclosed by the prior art of record. 
The prior art of record discloses a system and method for generating a travel route serviced by both a primary transportation service and a secondary transportation service including a self-driven vehicle (see Marueli at 0009, 0014), the system gathers 

Response to Amendment
Amendments to the claim raises issues under 35 USC 112(b), see rejection below.
The Examiner has included recommendations for amending the claims to overcome both the 112(b) rejections and 103 rejections.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 1/27/2021 with respect to Claim(s) 1-2 have been considered, however as interpreted by the Examiner in light of the proposed claims amendments the claims would overcome rejections under 35 USC 103, therefore the Applicant’s arguments are moot and do not apply to the current rejection.
The Applicant relies on the same arguments for depending claim 2, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claim

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622